                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


CONOCOPHILLIPS ALASKA, INC.,

                    Plaintiff,

            v.

FORREST WRIGHT; AMANDA
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING,                 Case No. 3:19-cv-00311-SLG
LLC; DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and             Lead Case
DB OILFIELD SUPPORT
SERVICES,

                    Defendants.


CONOCOPHILLIPS ALASKA, INC.,              (Consolidated)

                    Plaintiff,

             v.

FORREST WRIGHT; AMANDA                    Case No. 3:20-cv-00072-SLG
WRIGHT; DAVID BENEFIELD;
WRIGHT CAPITAL INVESTMENTS,
LLC; and DB OILFIELD SUPPORT
SERVICES,

                    Defendants.


                  ORDER RE FUTURE FILINGS BY RECEIVER

      A receiver was appointed in this matter in an order dated June 5, 2020 at

Docket 85. Pursuant to that order, the receiver mailed a report to the Court,

which has been docketed at Docket 89. See Docket 85 at page 15, ¶ 22.




       Case 3:19-cv-00311-SLG Document 90 Filed 07/28/20 Page 1 of 2
       The order appointing the receiver contemplates that there will be additional

reports filed by the receiver with the Court. The first page of any additional filings

by the receiver shall be made in compliance with Local Rule 7.5(b). Counsel for

ConocoPhillips is directed to provide a template of the case caption to the

receiver for his future use.

       DATED this 28th day of July, 2020, at Anchorage, Alaska.


                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:19-cv-00311-SLG, ConocoPhillips Alaska, Inc., v. Wright, et al.
Order Re Future Filings by Receiver
Page 2 of 2
         Case 3:19-cv-00311-SLG Document 90 Filed 07/28/20 Page 2 of 2
